Citation Nr: 0326681	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active duty from February 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


REMAND

Since the appellant filed her claim for service connection 
for post-traumatic stress disorder (PTSD) based on personal 
assault, VA regulations were amended to provide that evidence 
other than service records may corroborate the occurrence of 
a stressor and that VA may not deny PTSD claims based on 
personal assault without first advising claimants that 
evidence from sources other than the veteran's service 
records may help prove the stressor occurred.  38 C.F.R. § 
3.304(f)(3) (effective March 7, 2002).  

The veteran has also testified that she received disability 
from the Social Security Administratiion (SSA) since 1992 and 
that had received medical treatment at the Newark Vet Center.  
It is unclear whether all of these treatment records are on 
file.  

Accordingly, this case is remanded for the following: 

1.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision awarding benefits apparently in 
1992 and the evidence on which that 
decision was based.

2.  The RO should request any available 
treatment records from the Newark Vet 
Center from 2001 and 2002.

3.  The RO should provide all notice 
required 38 C.F.R. § 3.304(f)(3) with 
regard to potential sources of 
corroborating evidence of the veteran's 
alleged stressors.

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  If the benefit sought on appeal 
is not granted the appellant should be 
furnished a supplemental statement of the 
case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

